Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 1 of 21 Page ID #:138



  1   Michael A. McGill, Esq., SBN 231613
      mmcgill@adamsferrone.com
  2   Adams, Ferrone and Ferrone APC
      433 Park Terrace Drive, Suite 200
  3   Westlake Village, CA 91361
      Telephone: (805) 373-5900
  4   Facsimile: (818) 874-1382
  5   Attorneys for Plaintiff
  6   KEITH FREEMAN, et al.

  7   Bruce A. Lindsay, Esq., SBN 102794
      bal@jones-mayer.com
  8   JONES & MAYER
      3777 North Harbor Boulevard
  9   Fullerton, CA 92835
      Telephone: (714) 446-1400
 10   Facsimile: (714) 446-1448
 11   Attorneys for Defendant
 12   CITY OF WEST COVINA

 13                          UNITED STATES DISTRICT COURT
 14                        CENTRAL DISTRICT OF CALIFORNIA
 15
 16   KEITH FREEMAN, BRYAN                   Case No. 2:17-cv-03738-MWF-E
      GABOURY, ANTHONY HUACUJA,
 17   JOSEPH MEYERS, and DOUG                Assigned to: Hon. Michael W. Fitzgerald
      WEISCHEDEL, JOSEPH SURDAM,
 18   MATT SEVILLA, MATT NELSON,             JOINT REQUEST FOR APPROVAL
      and TEDDE STEPHAN,                     OF PROPOSED SETTLEMENT
 19                                          AGREEMENT
                   Plaintiffs,
 20
            v.
 21
      CITY OF WEST COVINA, and DOES
 22   1 THROUGH 10, inclusive,
 23                Defendants.
 24
 25         Plaintiffs   KEITH   FREEMAN,      BRYAN     GABOURY,       ANTHONY
 26   HUACUJA, JOSEPH MEYERS, DOUG WEISCHEDEL, JOSEPH SURDAM,
 27   MATT SEVILLA, MATT NELSON, and TEDDE STEPHAN (the “Settling
 28   Plaintiffs”), and Defendant CITY OF WEST COVINA (the “City”) (collectively the

          JOINT REQUEST FOR APPROVAL OF PROPOSED SETTLEMENT AGREEMENT
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 2 of 21 Page ID #:139



  1   “Parties”) submit this joint request for approval of their settlement agreement
  2   (“Request”).
  3         1.       Settling   Plaintiffs   KEITH     FREEMAN,    BRYAN       GABOURY,
  4   ANTHONY JUACUJA, JOSEPH MEYERS, and DOUG WEISCHEDEL are or
  5   were police officers employed by the City who commenced this action on May 17,
  6   2017 under the Fair Labor Standards Act, 29 U.S.C. section 201, et seq. (“FLSA”).
  7   Plaintiffs sought to recover back wages and associated damages and attorney’s fees
  8   caused by the City’s alleged failure to include, among other things, payments made
  9   in lieu of health insurance benefits (“CIL” compensation) in the regular rate of pay
 10   when calculating overtime. The Parties agreed to a tolling agreement prior to
 11   Plaintiffs commencing this lawsuit.
 12         2.       The Defendant City filed an Answer to the Complaint denying its
 13   material allegations and asserting affirmative defenses thereto.
 14         3.       Subsequently four additional Plaintiffs joined the lawsuit, JOSEPH
 15   SURDAM, MATT SEVILLA, MATT NELSON and TEDDE STEPHAN on or
 16   about September 20, 2017.
 17         4.       The City began including CIL compensation in the calculation of the
 18   regular rate of FLSA overtime for all current employees as of June 2017.
 19         5.       The Parties have engaged in extensive formal and informal discovery
 20   and settlement negotiations in an attempt to resolve their differences and throughout
 21   these negotiations, all Parties were, and continue to be, represented by counsel
 22   experienced in wage and employment matters.
 23         6.       The Parties wish to avoid the potential uncertainty, expense and delay
 24   of continued litigation and have been able to reach an agreement to resolve the action,
 25   the material terms of which were recorded in a settlement agreement that has been
 26   agreed to by the Parties, signed by all Plaintiffs and the City, with payment of the
 27   agreed settlement sums to be made by the City within thirty (30) days of the Court
 28   approving this settlement.
                                                 -2-
          JOINT REQUEST FOR APPROVAL OF PROPOSED SETTLEMENT AGREEMENT
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 3 of 21 Page ID #:140



  1         7.     A true and correct copy of the “Settlement Agreement and Release of
  2   Claims” (“Agreement”) is attached hereto as Exhibit A and incorporated herein by
  3   this reference.
  4         8.     In arriving at the agreed upon settlement, Plaintiffs’ counsel had to
  5   balance the guarantee of the proposed settlement which provides a benefit to this
  6   group of employees in the very near future against the risk of potentially recovering
  7   less many months from now after trial or years after an appeal. Further, the
  8   Defendant City had to consider the merits of Plaintiffs’ underlying claims and the
  9   appropriate defenses and the risks associated therewith. Plaintiffs’ potential recovery
 10   at trial remains unknown, but the Parties believe that the terms of the settlement set
 11   forth in the Agreement are consistent with and within the range of any reasonable
 12   result the Plaintiffs might expect to obtain after a trial.
 13         9.     In this respect, the Parties dispute whether the City’s alleged failure to
 14   include CIL compensation in the FLSA calculation of the Plaintiffs that received such
 15   compensation was “willful” or not. If the alleged failure was “willful” a three year
 16   statute of limitations for inclusion of back pay prior to filing suit applies, whereas a
 17   two year limitation applies if the alleged failure was not “willful.” Additionally, the
 18   City established a work period for its police officers in compliance with 29 U.S.C.
 19   section 207(k) that extended the threshold for FLSA overtime beyond the forty (40)
 20   hours of actual work in the otherwise FLSA mandated seven (7) day work period that
 21   applies to employees that are not police or fire fighters. The City asserts that it did
 22   so in compliance with the provisions of the FLSA, which the Plaintiffs have disputed.
 23         10.    The Parties took these disputed issues into consideration and applied a
 24   fair discount in arriving at the settlement allocation for each of the Settling Plaintiffs.
 25   In this respect, the Settling Plaintiffs will each receive back pay calculated on the
 26   CIL compensation for the hours that each actually worked FLSA overtime from the
 27   time of the correction of the FLSA overtime calculation in June, 2017 back to three
 28   (3) years prior to the filing of the lawsuit as extended by the Parties’ tolling
                                                  -3-
          JOINT REQUEST FOR APPROVAL OF PROPOSED SETTLEMENT AGREEMENT
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 4 of 21 Page ID #:141



  1   agreement. This sum was doubled for each Settling Plaintiff to act as an award of
  2   liquidated damages for all but one half of the third year prior to suit. That is, each
  3   Settling Plaintiff will receive back pay from the time of correction in June 2017 back
  4   to three (3) years prior to commencing suit as extended by the tolling agreement for
  5   their FLSA overtime hours plus liquidated damages from the time of the correction
  6   in June 2017 back until two and one-half (2 1/2) years prior to commencing the
  7   lawsuit.
  8         11.    Were the case to go to trial, the Settling Plaintiffs could receive an award
  9   back to two (2) years prior to commencing the lawsuit as extended by the tolling
 10   agreement or back to three (3) years prior to filing suit as extended by the tolling
 11   agreement doubled for liquidated damages. The settlement is a compromise as to the
 12   sum for liquidated damages only, with Plaintiffs’ entitlement to such additional (third
 13   year) compensation for back pay and liquidated damages continuing to be disputed
 14   by the Parties.
 15         12.    The Agreement provides for an aggregate payment of $34,333.61 to the
 16   Plaintiffs to resolve their CIL compensation claims. Per the Agreement, payments
 17   are to be made within thirty (30) days of the Court’s approval of this settlement.
 18         13.    Conditioned upon court approval of the terms of the Agreement, the
 19   Defendant has agreed to pay Plaintiffs’ legal counsel (the law firm of Adams, Ferrone
 20   & Ferrone) $17,500.00 as full and complete payment of attorney’s fees and costs of
 21   suit. This amount will be paid within thirty (30) days of Court approval of the
 22   Request. Defendant concurs that this represents a reasonable fee (and costs of suit)
 23   for the nature of the work performed and the result obtained. Plaintiffs and their legal
 24   counsel also confirm that this amount represents a reasonable compensation for the
 25   work performed and effort expended, in light of the qualifications of the Adams,
 26   Ferrone & Ferrone firm. Further, this amount represents 50% of the total sum
 27   received by the Settling Plaintiffs or 33% of the total settlement amount including
 28   the attorney’s fees and costs to be paid by the Defendant upon approval of the
                                                 -4-
          JOINT REQUEST FOR APPROVAL OF PROPOSED SETTLEMENT AGREEMENT
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 5 of 21 Page ID #:142



  1   Request by the Court.
  2         14.    Courts have determined that the provisions of the FLSA are mandatory
  3   and cannot generally be abridged by contract or otherwise waived. Lynn’s Food
  4   Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982). However, when
  5   employees bring a private action for compensation under the FLSA, and present the
  6   district court with a proposed settlement, the district court may enter a judgment after
  7   scrutinizing the settlement for fairness. Id. at 1353.
  8         15.    The Parties to this action present the Court with this stipulation
  9   regarding approval of the proposed settlement Agreement and dismissal with
 10   prejudice and order thereon (“Stipulation and Order”) through which they intend to
 11   finally resolve all claims asserted in this action.
 12         16.    The Court is requested to make findings and a determination regarding
 13   the law and the fairness of the settlement, as set forth in this Stipulation and proposed
 14   Order, as well as the attached settlement agreement and declarations of counsel for
 15   the Plaintiffs and the City. The Parties do not acknowledge or admit that there has
 16   been any violation of the law by entering this Joint Stipulation and Application for
 17   Approval of Settlement.
 18         17.    The Parties jointly request the Court find the settlement is fair,
 19   reasonable and just and therefore request the Court approve of and enter the
 20   Stipulation and Order;
 21         IT IS THEREFORE STIPULATED, by and between the Parties, through their
 22   respective counsel, that:
 23         1.     The settlement Agreement which is incorporated herein by reference, is
 24   fair, reasonable and just in all respects as to the Plaintiffs, and the Court should
 25   therefore approve the settlement Agreement and enter this Stipulation and Order;
 26         2.     The Court should expressly reserve jurisdiction with respect to this
 27   Action for the purposes of enforcing the Agreement;
 28         3.     The award and allocation of attorney fees and costs should be as
                                                  -5-
          JOINT REQUEST FOR APPROVAL OF PROPOSED SETTLEMENT AGREEMENT
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 6 of 21 Page ID #:143



  1   provided for in the Agreement; and
  2         4.     Upon the Court’s approval of the Agreement, this Action should be
  3   dismissed with prejudice.
  4   Dated: February 19, 2019                 ADAMS FERRONE & FERRONE
  5
  6                                            By:/s/Michael A. McGill
                                                 Michael A. McGill
  7                                              Attorneys for Plaintiffs,
                                                 MATT JACKSON, ET AL.
  8
  9
      Dated: March 1, 2019                     JONES & MAYER
 10
 11
                                               By:/s/Bruce A. Lindsay
 12                                              Bruce A. Lindsay
 13                                              Attorneys for Defendant
                                                 CITY OF WEST COVINA
 14
            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that other signatories listed, and
 15
      on whose behalf the filing is submitted, concur in the filing’s content and have
 16
      authorized the filing. By: /s/Bruce A. Lindsay
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -6-
          JOINT REQUEST FOR APPROVAL OF PROPOSED SETTLEMENT AGREEMENT
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 7 of 21 Page ID #:144




                              EXHIBIT A
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 8 of 21 Page ID #:145
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 9 of 21 Page ID #:146
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 10 of 21 Page ID #:147
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 11 of 21 Page ID #:148
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 12 of 21 Page ID #:149
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 13 of 21 Page ID #:150
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 14 of 21 Page ID #:151
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 15 of 21 Page ID #:152
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 16 of 21 Page ID #:153
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 17 of 21 Page ID #:154
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 18 of 21 Page ID #:155
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 19 of 21 Page ID #:156
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 20 of 21 Page ID #:157
Case 2:17-cv-03738-MWF-E Document 35 Filed 03/01/19 Page 21 of 21 Page ID #:158
